NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janet Fair on February 21, 2022.
The application has been amended as follows: 
ALLOW claims 1-3, 6-8 and 17-19.
Cancel claim 20.
Reasons for Allowance
The claimed invention is drawn to a monolithic implant drug delivery system comprising ethylene vinylacetate copolymer (EVA), 30-50% by weight 4’-ethynyl-2-fluoro-2’-deoxyadenosine (aka EFdA/MK-8591/Islatravir®), and a radiopaque material, wherein the EFdA is dispersed/dissolved in the EVA, said implant providing continual release upon implantation in vivo at rate resulting in a specified plasma concentration.
The closest prior art is considered to be Kleppner et al which teach related implantable devices for the delivery of a distinct active pharmaceutical ingredient (i.e., buprenorphine as opposed to EFdA).  Yet, it would have been obvious to modify the implantable devices of Kleppner et al to provide for the delivery of EFdA based further on Gunawardana et al and Zhang et al as previously discussed. 
In doing so, however, it is recognized that “the solubility of buprenorphine is low in water, while EFdA is relatively soluble” and “the majority of implant drug delivery systems of this type rely on the low solubility of the drug to assist in the slow release rate” such that “an active agent approximately two orders of magnitude more soluble, like EFdA when compared with buprenorphine, will release proportionately faster, resulting in an implant drug delivery system that is unsuitable for long-term release” (Applicant Arguments dated 7/01/2021, Page 3).  While it is agreed that such a release rate would be deemed unsuitable for long-term release, the ordinarily skilled artisan would have found it obvious to control the release rate via the inclusion of additional polymer as further taught by Kleppner et al which, discussing related “implant[s] composed of nalmefene and EVA”, teach that “[t]he initial release rate from nalmefene implants was approximately 10 times that of the release rate from buprenorphine implants, which was likely due to the high solubility of nalmefene (130 mg mL-1 vs buprenorphine 17 mg mL-1, in water)”; however, “[t]hese nalmefene implants were subsequently coated with additional EVA to attenuate drug release” and, as such, “[t]he observed in-vitro and in-vivo kinetics are similar” (Page 301, Column 2 to Page 302, Column 1).

As such, it is found persuasive that one of ordinary skill in the art would not have considered replacing buprenorphine in the devices of Kleppner et al with EFdA based further on awardana et al and Zhang et al in an effort to formulate related devices providing a sustained-release or long-acting EFdA formulation, with a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611